COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §

 ARMANDO AVILA,                                §               No. 08-16-00060-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                419th District Court

 UNITED PERCEL SERVICE, INC.,                  §             of Travis County, Texas

                       Appellee.               §            (TC# D-1-GN-14-000743)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s pro se Reply Brief third motion for extension of

time within which to file the brief until May 8, 2017.        NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S PRO SE REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Mr. Armando Avila, the Appellant, prepare the Appellant’s

pro se reply brief and forward the same to this Court on or before May 8, 2017.

       IT IS SO ORDERED this 19th day of April, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.